Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered July 17, 1991, which denied plaintiff’s motion to amend the ad damnum, clause of the complaint to add punitive damages, unanimously affirmed, with costs.
Plaintiff’s motion to amend the ad damnum clause to add a claim for punitive damages, made five years after commencement of the action in Civil Court, was properly denied (cf., Norman v Ferrara, 107 AD2d 739; see also, 3 Weinstein-Korn-Miller, NY Civ Prac ¶ 3025.23). Punitive damages will not lie in an action for a mere breach of contract (Garrity v Lyle Stuart, Inc., 40 NY2d 354, 358), nor can they be supported by subsequent allegations based upon events that occurred after the underlying transaction (cf., Levine v Abergel, 127 AD2d 822, 824-825). Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.